DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments concerning the previous § 103 rejections have been fully considered. Although the Examiner does not necessarily fully agree with all the arguments presented, after further consideration, the Examiner agrees that the prior art references fail to anticipate or render obvious the particular feature of preventing the user from resizing the keep out zone to be smaller than the retina. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art references of record are Grant and Wing as fully explained in the § 103 rejections in the June 10, 2022 Final Office Action. To summarize briefly, Grant shows most of the claimed features from independent claim 16 including inter alia a system having a laser, data processing unit operable to receive an image of the eye and determine a “keep out” non-treatment zone including the retina and identify at least one undesirable feature from the image for removal, and a control unit coupled to the laser and data processing unit operable to control the laser to perform removal of at least a portion of the undesirable feature without targeting any portion of the keep out zone. Wing shows that it was known to allow a user to define size and shape of keep out zone(s). However, even taking these teachings together, there is no rationale in the prior art for modifying Grant to allow the user to change the size of the keep out zone while also preventing the user from resizing the keep out zone to be smaller than the retina. After further search and consideration, there is no prior art reference(s), alone or in combination, that can properly anticipate or render obvious claim 16. As such, claim 16 and its dependent claims satisfy the requirements of §§ 102 and 103. There are no other rejections or objections to be made, and thus the claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R DOWNEY/Primary Examiner, Art Unit 3792